Citation Nr: 0914368	
Decision Date: 04/17/09    Archive Date: 04/24/09

DOCKET NO.  05-01 152	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-
Salem, North Carolina


THE ISSUE

Entitlement to service connection for cardiomegaly with 
aortic deficiency, claimed as secondary to service-connected 
diabetes mellitus, type II.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

T. Y. Hawkins, Associate Counsel

INTRODUCTION

The Veteran served on active duty service from March 1966 to 
February 1969.

This matter comes to the Board of Veterans' Appeals 
("Board") on appeal from an August 2003 rating decision by 
the Department of Veterans Affairs ("VA") Regional Office 
("RO") in Winston-Salem, North Carolina, which denied the 
Veteran's claim for service connection for cardiomegaly with 
aortic deficiency, claimed as secondary to service-connected 
diabetes mellitus, type II.

In March 2009, a Travel Board hearing was held before the 
undersigned Veterans Law Judge at the Winston-Salem RO.  A 
transcript of that proceeding has been associated with the 
claims file.

As will be discussed in greater detail below, the Veteran has 
submitted a timely Notice of Disagreement with respect to a 
denial of an increased evaluation for Post-traumatic stress 
disorder ("PTSD").  However, the RO did not issue a 
Statement of the Case ("SOC").  Therefore, this claim is 
REMANDED to the RO via the Appeals Management Center 
("AMC") in Washington, DC for appropriate action.


FINDING OF FACT

There is at least an approximate balance of positive and 
negative evidence regarding whether the Veteran's 
cardiomegaly with aortic deficiency has been aggravated by 
his service-connected diabetes mellitus, type II.


CONCLUSION OF LAW

Resolving doubt in favor of the Veteran, the evidence of 
record establishes that his cardiomegaly with aortic 
deficiency was permanently aggravated by his service-
connected diabetes mellitus, type II.  38 U.S.C.A. §§ 1110, 
5103, 5103A, 5107 (West 2002 & Supp. 2008); 38 C.F.R. § 3.310 
(2006); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.304 (2008).


REASONS AND BASES FOR FINDING AND CONCLUSION

I. Veterans Claims Assistance Act of 2000 ("VCAA")

With respect to the Veteran's claim, VA has met all statutory 
and regulatory notice and duty to assist provisions.  See 38 
U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 
2002 & Supp. 2008); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 
3.326 (2008).  Furthermore, in light of the favorable 
decision for the Veteran in this case, any error in the 
timing or content of VCAA notice, if shown, would be moot.

II. Applicable laws and regulations

The Board has thoroughly reviewed all the evidence in the 
Veteran's claims folder.  Although the Board has an 
obligation to provide reasons and bases supporting this 
decision, there is no need to discuss, in detail, the 
evidence submitted by the Veteran or on his behalf.  See 
Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) 
(the Board must review the entire record, but does not have 
to discuss each piece of evidence).  The analysis below 
focuses on the most salient and relevant evidence and on what 
this evidence shows, or fails to show, on the claims.  The 
Veteran must not assume that the Board has overlooked pieces 
of evidence that are not explicitly discussed herein.  See 
Timberlake v. Gober, 14 Vet. App. 122 (2000) (the law 
requires only that the Board address its reasons for 
rejecting evidence favorable to the Veteran).

The Board must assess the credibility and weight of all 
evidence, including the medical evidence, to determine its 
probative value, accounting for evidence which it finds to be 
persuasive or unpersuasive, and providing reasons for 
rejecting any evidence favorable to the claimant.  Equal 
weight is not accorded to each piece of evidence contained in 
the record; every item of evidence does not have the same 
probative value.  When all the evidence is assembled, VA is 
responsible for determining whether the evidence supports the 
claim or is in relative equipoise, with the Veteran 
prevailing in either event, or whether a preponderance of the 
evidence is against the claims, in which case, the claims are 
denied.  See Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

Service connection may be established for a disability 
resulting from personal injury suffered, or disease 
contracted, in the line of duty in the active military, 
naval, or air service.  38 U.S.C.A. §§ 1110, 1131 (West 
2002).  That an injury or disease occurred in service is not 
enough; there must be chronic disability resulting from that 
injury or disease.  If there is no showing of a resulting 
chronic condition during service, then a showing of 
continuity of symptomatology after service is required to 
support a finding of chronicity.  38 C.F.R. § 3.303(b) 
(2008).  Service connection may also be granted for any 
injury or disease diagnosed after discharge, when all the 
evidence, including that pertinent to service, establishes 
that the disease or injury was incurred in service.  38 
C.F.R. § 3.303(d) (2008).

In order to establish direct service connection for a 
disorder, there must be (1) medical evidence of the current 
disability; (2) medical, or in certain circumstances, lay 
evidence of the in-service incurrence of a disease or injury; 
and (3) medical evidence of a nexus between the claimed in-
service disease or injury and the current disability.  See 
Gutierrez v. Principi 19 Vet. App. 1, 5 (2004) (citing 
Hickson v. West, 12 Vet. App. 247, 253 (1999)).

That an injury was incurred in service is not enough; there 
must be chronic disability resulting from that injury.  If 
there is no showing of a resulting chronic condition during 
service, then a showing of continuity of symptomatology after 
service is required to support a finding of chronicity. 38 
C.F.R. § 3.303(b).  Service connection may also be granted 
for any disease diagnosed after military service, when all 
the evidence, including that pertinent to service, 
establishes that the disease was incurred in service.  38 
C.F.R. § 3.303(d).

Additionally, service connection for certain diseases of the 
cardiovascular system, such as organic heart disease, may be 
established on a presumptive basis by showing that the 
disease manifested itself to a degree of 10 percent or more 
within one (1) year from the date of separation from service.  
38 C.F.R. §§3.307(a)(3), 3.309(a) (2008).  

Service connection may also be established on a secondary 
basis for a disability which is proximately due to, or the 
result of, a service connected disease or injury.  38 C.F.R. 
§ 3.310(a) (2008).  The United States Court of Appeals for 
Veterans Claims ("Court") has construed this provision as 
entailing "any additional impairment of earning capacity 
resulting from an already service connected condition, 
regardless of whether or not the additional impairment is 
itself a separate disease or injury caused by the service 
connected condition."  Allen v. Brown, 7 Vet. App. 439, 448 
(1995).  Establishing service connection on a secondary basis 
essentially requires evidence sufficient to show (1) that a 
current disability exists and (2) that the current disability 
was either (a) caused by or (b) aggravated by a service 
connected disability.  Id; see also Allen v. Brown, 7 Vet. 
App. 439 (1995) (en banc); Wallin v. West, 11 Vet. App. 509, 
512 (1998).

The Board observes that the provisions of 38 C.F.R. § 3.310 
were amended effective October 20, 2006, during the pendency 
of the instant appeal.  See 71 Fed. Reg. 52744- 47 (Sept. 7, 
2006).  The amendment sets a standard by which a claim based 
on aggravation of a non-service-connected disability by 
service-connected one is judged.  Although VA has indicated 
that the purpose of the regulation was merely to apply the 
Court's ruling in Allen, it was made clear in the comments to 
the regulation that the changes were intended to place a 
burden on the claimant to establish a pre-aggravation 
baseline level of disability for the non-service-connected 
disability before an award of service connection based on 
aggravation may be made.  This had not been VA's practice and 
thus suggests that the recent change amounts to a substantive 
change in the regulation.  For this reason and as the 
Veteran's claim was pending before the regulatory change was 
made, the Board will consider his claim under the prior 
version of 38 C.F.R. § 3.310 as it is more favorable to the 
Veteran.




III. Analysis

The Veteran contends that his cardiomegaly with aortic 
deficiency is the result of his service-connected diabetes 
mellitus, type II.  (Board hearing transcript, March 2009; 
representative statement, October 2004.)

As an initial matter, the Board notes that the Veteran's 
service treatment records are void of any complaints of, 
treatment for or diagnosis of a cardiovascular disorder.  His 
March 1966 service enlistment examination report revealed 
normal findings for all systems, including the heart and 
vascular system.  On the accompanying report of medical 
history, the Veteran reported that he had no history of 
shortness of breath, pain or pressure in the chest, 
palpitation or pounding heart, or high or low blood pressure.  
His January 1969 service separation examination report 
similarly indicated normal findings for the heart and 
vascular system.  On the accompanying report of medical 
history, he again noted that he had no history of shortness 
of breath, pain or pressure in the chest, palpitation or 
pounding heart, or high or low blood pressure.

The claims folder indicates that the Veteran neither sought 
treatment for, nor was diagnosed with, any cardiovascular 
disorders within the one-year presumptive period following 
his January 1969 separation from service.  As such, service 
connection for cardiomegaly with aortic deficiency on a 
presumptive basis is not warranted.  

In June 1970, the Veteran underwent an electrocardiogram 
("EKG") at the VAMC, which revealed a systolic heart murmur 
and hypertension.  During a July 1970 VA examination, he was 
diagnosed with systemic hypertension.  However, VAMC records 
dated November to December 1970 show no treatment for either 
condition.

The claims folder reveals that the Veteran did not seek or 
receive treatment for any cardiovascular disorders until May 
2002 when he was admitted to Craven Regional Medical Center 
for exacerbation of chronic obstructive pulmonary disorder 
("COPD") and hypertension.  A chest x-ray revealed 
cardiomegaly (enlarged heart) with mild pulmonary vascular 
congestion.  The diagnoses at discharge were exacerbation of 
COPD, hypertension and congestive heart failure.   

In June 2002, the Veteran was seen by Dr. George Beckwith, a 
cardiologist, who noted that he had suffered several 
myocardial infarctions in the past and concluded that he 
"probably" had coronary artery disease ("CAD"), but was 
asymptomatic.  He also underwent a cardiolite stress test; 
the diagnosis was dyspnea (shortness of breath).

In August 2002, the Veteran  was seen by Dr. Edwin Bell, who 
noted that he had been hospitalized earlier that year with 
findings of congestive cardiomyopathy (heart muscle disease) 
and ischemic heart disease.  Dr. Bell noted the results of a 
July 2002 pulmonary function test and cardiac examination, 
which revealed a murmur of mitral regurgitation (abnormal 
leaking of blood through the mitral valve from the left 
ventricle to the left atrium of the heart) and a somewhat 
softer murmur of probable aortic insufficiency.  He concluded 
that the Veteran had ischemic cardiomyopathy, compensated.  
This diagnosis was echoed by Dr. Beckwith in September 2002.

In November 2002, Dr. Bell examined the Veteran and diagnosed 
dyspnea on exertion and hypertension.  In December, Dr. 
Beckwith reviewed the results of a transthoracic EKG and 
concluded that his left ventricular function was markedly 
decreased and the left atrium was enlarged.  

In February 2003, the Veteran  was seen by Dr. J.Overby., who 
completed a form indicating that he had been diagnosed with 
diabetes mellitus, type II.  The Board notes that Dr. 
Overby's conclusions are somewhat confounding, in that he 
checked a box on the form indicating that the Veteran had no 
complications that were directly attributable to his 
diabetes.  However, he also checked a box indicating that he 
had a cardiovascular disorder that was directly attributable 
to diabetes.  Next to the box, he wrote "cardiomyopathy?"  
(See physician's statement, received March 2003.)

In March 2003, the Veteran was seen at the Greenville, North 
Carolina VAMC for a new patient examination.  Upon 
examination, he was found to have borderline tachycardia 
(increased heart rate) and an early systolic murmur.  The 
diagnoses included hypertension "for many years," 
hyperlipidemia and congestive heart failure with ejection 
fraction of 35%.  It was also noted that he had diabetes 
mellitus, type II, which had been diagnosed two years earlier 
(March 2001), and atherosclerosis. (See VAMC note, October 
2003).  

In April 2003, the Veteran underwent a VA (QTC) examination.  
The examiner noted that his heart rhythm and rate were 
normal, with no murmurs, thrills, rubs or gallops.  He noted 
that there was no specific history of CAD, but said that he 
was "suspicious" because of the Veteran's symptomatology 
and stated that he wanted him to undergo another stress test.  
He specifically noted, however, that he did not detect the 
presence of cardiomegaly.  However, in June 2003,  the VA 
examiner completed an addendum to his original examination, 
in which he noted the results of a May 2003 EKG, which 
revealed moderate to severe left ventricular enlargement with 
no definite increase in wall thickness and normal aortic 
valve thickness with mild/mild to moderate aortic 
insufficiency.  He revised his diagnosis and opined that the 
Veteran did in fact have cardiomegaly with aortic deficiency.  
With regard to whether the condition was the result of his 
diabetes mellitus, type II, and/or the complications of 
hypertension, however, the examiner opined that the Veteran's 
heart disease "obviously prec[e]ded the development of 
diabetes mellitus."  (The Board notes that the VA examiner 
erroneously wrote "precluded, " however, it is clear from 
the context of the statement that he meant "preceded.".) 

In July 2003, the Veteran returned for a follow-up with Dr. 
Beckwith, who diagnosed him with severe cardiomyopathy with 
compensated congestive heart failure.  In September 2003, he 
underwent a fourth EKG, which revealed the presence of 
cardiomegaly and cardiomyopathy (weakness of the heart 
muscle).  The claims folder indicates that the Veteran 
continued having regular check-ups with Dr. Beckwith through 
at least August 2004, at which time the diagnoses were severe 
cardiomyopathy and ischemic cardiomyopathy.  

In February 2005, Dr. Beckwith submitted a letter to VA, in 
which he opined that the Veteran had "significant heart 
problems which I can say are certainly associated with his 
diabetes.  If he did not have diabetes, then the chances of 
his having significant heart disease like he has would be 
much less."

In December 2005, the Veteran underwent a second VA 
examination, during which time he reported experiencing 
shortness of breath and fatigue as a result of his heart 
disorder.  Upon examination, the VA examiner noted a grade 
1/6 diastolic murmur, consistent with his aortic 
insufficiency.  However, he found no signs of congestive 
heart failure or cor pulmonale.  An EKG revealed normal sinus 
rhythm with left bundle-branch block and non-specific T wave 
changes.  A chest x-ray revealed mild cardiac enlargement, 
reflecting atherosclerotic cardiovascular disease.  The 
examiner diagnosed the Veteran with cardiomegaly with aortic 
insufficiency and hypertension.  He opined that the Veteran's 
cardiovascular disease preceded the diagnosis of diabetes 
mellitus, type II, and was not related to his diabetes.  
Instead, he found that it was more likely than not a 
complication of the Veteran's hypertension.  He explained 
that cardiovascular disease is a normal progression and 
complication of long-standing hypertension (which he noted 
the Veteran had had for 35 years) and that there is a 
pathophysiologic relationship between the conditions.  He 
noted that there was also additional evidence in the medical 
records to support his opinion.  He then opined that it was 
at least as likely as not that the Veteran's cardiomegaly 
with aortic insufficiency was aggravated by his diabetes 
mellitus, and explained that there is a pathophysiologic 
relationship between diabetes mellitus, dyslipidemia and 
cardiovascular disease, which he added is well-established in 
the medical literature.  He noted, however, that he could not 
specifically determine the degree to which the Veteran's 
symptoms were the result of his heart disorder, and which 
were due to his service-connected diabetes mellitus.

It is the Board's responsibility to evaluate the entire 
record on appeal.  38 U.S.C.A. § 7104(a).  The standard of 
proof to be applied in decisions on claims for veterans' 
benefits is set forth in 38 U.S.C.A. § 5107 (West 2002).  A 
veteran is entitled to the benefit of the doubt when there is 
an approximate balance of positive and negative evidence.  38 
C.F.R. § 3.102 (2006); see Gilbert v. Derwinski, 1 Vet. App. 
49 (1990).  The Court has stated that "[i]t is clear that to 
deny a claim on its merits, the evidence must preponderate 
against the claim."  Alemany v. Brown, 9 Vet. App. 518, 519 
(1996), citing Gilbert. 

The Board is also free to favor one medical opinion over 
another, provided it offers an adequate basis for doing so.  
See Evans v. West, 12 Vet. App. 22, 30 (1998); Owens v. 
Brown, 7 Vet. App. 429, 433 (1995).  Whether a physician 
provides a basis for his or her medical opinion goes to the 
weight or credibility of the evidence in the adjudication of 
the merits.  See Hernandez-Toyens v. West, 11 Vet. App. 379, 
382 (1998).  Other factors for assessing the probative value 
of a medical opinion are the physician's access to the claims 
folder and the thoroughness and detail of the opinion.  See 
Prejean v. West, 13 Vet. App. 444, 448-9 (2000).

In the present case, although the first VA examiner concluded 
that the Veteran's current cardiomegaly with aortic 
insufficiency preceded his diabetes mellitus, type II, and 
that it was more likely than not a complication of his 
hypertension, he did not provide an opinion as to whether he 
believed his heart disease had been aggravated by his 
diabetes.  During the Veteran's second VA examination, the 
examiner also concluded that his cardiomegaly with aortic 
insufficiency had preceded his diabetes mellitus.  However, 
based on the medical literature, which notes a relationship 
between diabetes mellitus, dyslipidemia and cardiovascular 
disease, as well as his review of the Veteran's medical 
records and an examination, he concluded that his heart 
disease had been aggravated by his diabetes mellitus.  In 
addition, the Board notes that the Veteran's private 
cardiologist, Dr. Beckwith, also opined that his heart 
disorders are related to his diabetes, and added that if he 
did not have diabetes, his chances of having significant 
heart disease would be much lower.  (See letter from Dr. 
Beckwith, February 2005.)  

After careful review of the complete evidence of record, the 
Board finds that there is at least an approximate balance of 
positive and negative evidence regarding whether the 
Veteran's current cardiomegaly with aortic insufficiency was 
aggravated by his service-connected diabetes mellitus, type 
II.  Consequently, having resolved doubt in favor of the 
Veteran, and having applied the pre-October 2006 version of 
38 C.F.R. § 3.310, as discussed above, the Board finds that 
the Veteran's claim for service connection for cardiomegaly 
with aortic insufficiency, claimed as secondary to diabetes 
mellitus, has been established.


ORDER

Entitlement to service connection for cardiomegaly with 
aortic insufficiency as secondary to diabetes mellitus, type 
II, is granted.


REMAND

In an August 2006 rating decision, the RO denied the 
Veteran's claim for an increased evaluation for service-
connected PTSD.  In October 2006, the Veteran submitted a 
statement expressing disagreement with the decision.  (See 
letter from Veteran, October 2006.)  Although he referred to 
an October 2006 letter in which the RO proposed to severe 
service connection for hypertension, it appears from the text 
of his statement that he was, in fact, expressing 
disagreement with the denial of an increased rating for PTSD 
in the August 2006 rating decision.  In Manlincon v. West, 12 
Vet. App. 238 (1999), the Court held that in a case in which 
a veteran expressed disagreement in writing with a decision 
by an agency of original jurisdiction, and the agency of 
original jurisdiction failed to issue a SOC, the Board should 
remand the matter for issuance of an SOC.

Accordingly, the case is REMANDED for the following action:

The Veteran and his representative should 
be provided with an SOC on this issue.  If 
any benefit sought on appeal is not 
granted to the Veteran's satisfaction, he 
should be  afforded the opportunity to 
perfect an appeal.  If he does so, the 
matter should then be returned to the 
Board for further appellate process.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).



______________________________________________
MICHAEL LANE
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


